Citation Nr: 0934865	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for rheumatoid arthritis, 
multiple joints.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral 
patellofemoral pain syndrome.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a back disorder.

4.  Entitlement to service connection for arthritis of the 
left elbow.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2003 
and June 2004 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In the 
January 2003 rating decision the RO denied the Veteran's 
service connection claims for rheumatoid arthritis and 
bilateral patellofemoral pain syndrome on grounds that the 
evidence submitted by the Veteran in connection with his 
claims did not constitute new and material evidence.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is captioned as above.

In the June 2004 rating decision the RO denied the Veteran's 
claim of entitlement to service connection for arthritis of 
the left elbow and declined to reopen his claim for service 
connection for back spasms.  See Id.  In March 2005, the 
Veteran testified before a Decision Review Officer at the RO.  
A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.  In his April 2005 
substantive appeal, the Veteran requested a Board hearing.  
In an April 2008 written statement he withdrew the Board 
hearing request.

The issues of whether new and material evidence has been 
received to reopen service connection claims for rheumatoid 
arthritis, multiple joints, and bilateral patellofemoral pain 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1979 rating decision, the RO 
denied service connection for a back disorder; and that 
decision became final.

2.  Evidence received since November 1979, when viewed by 
itself or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disorder.

3.  The competent evidence of record fails to show a current 
diagnosis of arthritis of the left elbow.  


CONCLUSIONS OF LAW

1.  The November 1979 rating action, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 
4005; 38 C.F.R. §§ 3.104, 19. 129(a) (1979); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Additional evidence received since the November 1979 
rating decision is not new and material, and the requirements 
to reopen the claim for service connection for a back 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  Arthritis of the left elbow was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1133, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008).  With regard to the issue of service 
connection for arthritis of the left elbow, the notification 
obligation was accomplished by way of correspondence from the 
RO to the Veteran dated in April 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the issue of whether new and material evidence 
has been received to reopen a service connection claim for a 
back disorder, the notification obligation was accomplished 
by way of correspondence from the RO to the Veteran dated 
February 2004, March 2004, and April 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board observes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United Stated Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In regard to the Veteran's 
service connection claim for arthritis of the left elbow, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and no rating 
or effective date will be assigned with respect to the 
disorder.

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service records and VA and private 
medical records.  The Veterans' Claims Assistance Act (VCAA) 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his claims.  With respect to 
the claim for service connection for arthritis of the left 
elbow, an examination for the purpose of obtaining a nexus 
opinion is not needed.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. § 
5103A.  Specifically, the Court held that the third element, 
an indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.

There is no medical evidence of a chronic elbow condition 
that emanates from service.  Consequently, the Veteran has 
not presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With respect to the Veteran's claim to reopen the service 
connection claim for a back disorder, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
associated with the claims folder and particularly the 
evidence submitted since the last final denial.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

II.  New and Material Evidence - Back Disorder

By a November 1979 rating decision, the RO, in pertinent 
part, denied service connection for a back disorder.  
According to service treatment records, in June 1978 and July 
1978 the Veteran complained of back pain; no diagnosis of a 
chronic back disability was ever made.  Although the Veteran 
indicated on the January 1979 Report of Medical History for 
separation from active duty that he had recurrent back pain, 
objective findings for the spine on clinical evaluation in 
January 1979 were normal.  A post-service VA examination of 
the musculoskeletal system in July 1979 indicates the Veteran 
gave a history of hurting his back in 1977 when he jumped 
from a hanging ladder.  In doing so he sprained his back.  He 
had pain and muscle spasm that was relieved by simple 
aspirin.  He did not seek any medical attention at that time.  
On objective examination, range of motion of the entire 
spinal column was within normal limits.  He was diagnosed 
with no residual chronic back sprain with resolved myositis, 
full range of motion and no neurological deficit.  X-ray in 
July 1979 revealed an unremarkable lumbosacral spine.

Consequently, in November 1979, the RO concluded that 
evidence of record did not establish that a chronic back 
disorder was associated with the Veteran's service.  As such, 
the RO denied service connection for a back disorder.  
Because he did not initiate an appeal of the November 1979 
decision, that determination became final.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

At the time of the November 1979 rating decision, as shown 
above, the claims folder contained no competent evidence 
relating a back disorder to service.  Thus, the RO denied 
service connection for such a disorder.  Additional evidence 
received since that earlier decision includes the Veteran's 
repeated assertions that he has a back disorder (manifested 
by back spasms) resulting from an in-service injury.  See, 
e.g., Tr. pp. 4, 5, 8.  This evidence is essentially 
duplicative of his statements made all along and is not 
sufficient to reopen the claim.

Post-service medical records associated with the claims 
folder since November 1979 includes a September 1979 VA 
Medical Certificate and History report that notes the 
Veteran's complaints of three days of lower back pain.  The 
Veteran reported that the pain "comes and goes" since he 
hurt his back in service in 1977.  He was diagnosed with low 
back pain probably secondary to muscle strain.  Also 
associated with the record since the November 1979 rating 
decision is a private medical report of Dr. D.W. dated in May 
1996 that shows normal findings of the Veteran's lumbar 
spine.  Private medical records dated in 1994 and 1995 from 
the SEA Medical Center report the Veteran's complaints of low 
back pain and diagnose the Veteran with lumbar strain.  In 
addition, medical records from IHN dated from November 1994 
to April 1995 show diagnoses of lumbar strain.  An X-ray 
report dated February 1994 show findings of a normal 
lumbosacral spine.  In any event, and most significantly, the 
additional records received since the November 1979 rating 
decision do not provide competent evidence of an association 
between a currently diagnosed back disorder and active duty.
Therefore, the additional evidence received since the prior 
final denial of service connection for a back disorder in 
November 1979 is not probative and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.

Consequently, the Board concludes that the additional 
evidence received since the prior final denial of service 
connection for a back disorder is not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the Veteran's claim for service 
connection for such a disorder.

III.  Service Connection for Arthritis, left elbow

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that a left elbow 
disorder is currently present.  At the time of filing his 
claim for service connection for arthritis of the left elbow 
the Veteran stated that records of treatment for his left 
elbow were provided previously and should be a part of his 
claims folder.  The Board acknowledges that VA has secured 
all records identified by the Veteran and all such records 
have been associated with the claims folder.  However, 
medical records contained in the claims folder dated in 1979 
are devoid of any complaints, treatment or diagnosis of a 
left elbow disorder.  As noted earlier, there is no medical 
evidence of record of a left elbow disorder.

The Veteran asserts that he has arthritis of the left elbow.  
He testified at his hearing at the RO that he was diagnosed 
with rheumatoid arthritis of the joints, including his elbow 
in 1979.  Hearing Transcript (Tr.), p. 4.  To the extent that 
the Veteran himself contends that he has a current left elbow 
disorder, it is well-established that lay persons without 
medical  training such as the Veteran are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 
C.F.R. §  3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In the absence of any currently diagnosed left elbow 
disorder, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v.  
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Thus, Hickson element (1) has not been met for the claim, and 
it fails on this basis alone.

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.  With respect to element (2), 
in-service disease and injury, there is no evidence of a left 
elbow disorder in service.  In particular, the Veteran's 
January 1979 separation physical examination was pertinently 
negative.  Moreover, during his personal hearing the Veteran 
admitted that he did not injure his left elbow in service nor 
did he recall experiencing any type of pain of the left elbow 
during service.  Tr., p. 3.  Thus, Hickson element (2) is 
also not met.  Finally, there is no medical evidence linking 
any current left elbow disorder and active service.  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for arthritis of 
the left elbow and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  The benefit sought on appeal is accordingly denied. 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened and the appeal is denied.

Service connection for arthritis of the left elbow is denied.



(CONTINUED ON NEXT PAGE)



REMAND

During the pendency of this case, the Court issued a decision 
in Kent, supra regarding new and material evidence claims.  
The Court requires that VA, by way of a specific notice 
letter, (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Id.

Review of the record shows that a July 2002 letter addressed 
the Veteran's claim for service connection for rheumatoid 
arthritis but did not address requirements set forth in Kent.  
With regard to the issue of whether new and material evidence 
has been received to reopen a service connection claim for 
bilateral patellofemoral pain syndrome, VCAA notices have not 
addressed this issue at all.  Such lack of notice with 
respect to both issues is presumptively prejudicial.  On 
remand, notice complying with Kent should be sent to the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and 
information necessary to reopen his 
claims, of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the service 
connection claims for rheumatoid arthritis 
of multiple joints and bilateral 
patellofemoral pain syndrome, and evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claims.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the issues of whether new and material 
evidence has been received to reopen a 
service connection claim for rheumatoid 
arthritis, multiple joints and for 
bilateral patellofemoral pain syndrome.  
All applicable laws and regulations should 
be considered.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


